Case 3:15-cv-00867-SMY-RJD Document 82 Filed 07/20/20 Page 1 of 21 Page ID #1705




                          UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

  TIMOTHY W. WILLIAMS,          )
                                )
                Plaintiff,      )
                                )              No.: 3:15-cv-867
       vs.                      )
                                )
  CENTRAL CONTRACTING & MARINE, )
  INC.                          )
                                )
                Defendant.      )

             DEFENDANT CENTRAL CONTRACTING & MARINE, INC.’S
                    RESPONSE TO SHOW CAUSE ORDER

        A.     Introduction

        The conclusion is inescapable that the plaintiff in this lawsuit, Timothy

  Williams, by himself and in concert with a key trial witness, Sunil Chand,

  M.D., perpetrated a fraud on this Court. Part of the fraud involved fabricated

  testimony by Williams to this Court about his significantly limited post-

  accident physical activities. The testimony is diametrically opposed to

  testimony Williams presented in a St. Francois County, Missouri, lawsuit. In

  short, Williams presented one story to this Court in order to get a large

  judgment; later he presented a contradictory story in St. Francois County in

  order to insulate himself from monetary exposure to Sunil Chand, Williams’

  treating physician, who was a witness in this case, and who was suing

  Williams for back rent.

        The Chand v. Williams lawsuit revealed another and even more

  disturbing aspect of the fraud that was perpetrated on this Court. It is now

  apparent that the relationship between Williams and Chand was not simply

                                      Page 1 of 21
Case 3:15-cv-00867-SMY-RJD Document 82 Filed 07/20/20 Page 2 of 21 Page ID #1706




  that of doctor-patient as was represented at trial. Instead, Williams and Chand

  had a multi-faceted relationship that involved one-time friendship, physical

  labor by Williams for Chand, real estate transactions, and ultimately, when

  Williams no longer needed Chand, allegations of betrayal and a lawsuit. On top

  of all of that, Chand had an undisclosed financial interest in the outcome of the

  trial in this case.

          The evidence that has come to light as a result of the St. Francois

  County, Missouri proceedings demonstrates that key testimony presented to

  this Court was fabricated, that Williams engaged the machinery of two different

  courts to perpetrate fraud, and that Williams and Chand had an undisclosed

  financial entanglements that included Chand’s monetary interest in the

  outcome of this case, in which he was a key witness. The circumstances broke

  the guardrails that normally protect the adversarial process, and they no doubt

  impacted the outcome of the case. The Court’s judgment must therefore be

  vacated and appropriate remedial action taken.

          B.    Facts

                1. Williams Misled this Court Regarding His Physical Limitations.

          This is a personal injury lawsuit in which the physical limitations

  resulting from plaintiff’s back condition were a key issue. This is how Williams

  described it in colloquy with his lawyer at the trial of this case on February 14,

  2017:

          Q. Now, Tim, I also want to ask you about some
          household duties. Are there things around your house that
          you can't do now that you used to do, be able to do
          before?
                                       Page 2 of 21
Case 3:15-cv-00867-SMY-RJD Document 82 Filed 07/20/20 Page 3 of 21 Page ID #1707




        A. Maybe like mow the yard or something like that.
        I'm just pretty careful anymore about doing a lot of
        things.

        Q. Did you used to do home repairs around your house?

        A. Yes.

        Q. Can you do home repairs now?

        A. Light duty stuff, yes.

        Q. So, for example, you could change a doorknob?

        A. Oh, yeah.

        Q. Could you hang drywall?

        A. No.

        Q. Did you used to do car repairs?

        A. Some, yes.

        Q. Can you do car repairs now?

        A. Light stuff probably, yes.

                                               ***

        Q. Are you able to carry groceries?

        A. Yes.

        Q. And let me qualify this. If you went to Schnucks
        and bought groceries, could you carry them?

        A. As long -- yes, I think I could.

        Q. As long -- now, if you went to Sam's and bought a
        box of something, could you carry that?

        A. I’m not supposed to, no.

  (Tr. pp. 273-74).
                                        Page 3 of 21
Case 3:15-cv-00867-SMY-RJD Document 82 Filed 07/20/20 Page 4 of 21 Page ID #1708




        This testimony flies in the face of allegations and testimony Williams

  presented to the St. Francois County, Missouri Circuit Court in defense of a

  lawsuit for back rent initiated by Sunil Chand, M.D. and in which Williams

  claimed he owed no rent because of extensive physical labor he performed for

  Chand in exchange for housing:

               2.     That on or about May 1, 2016, and thereafter,
        Plaintiffs requested of Defendant that Defendant provide to
        Plaintiffs certain valuable services, labor, maintenance and repair
        at various locations at properties and businesses either owned,
        controlled or operated by Plaintiffs, including but not limited to the
        following locations:

                    a) 503 Emerson Ave, Park Hills, MO:
                    b) 1031 E. Karsch Blvd., Farmington, MO
                    c) 112 Union St., Park Hills, MO;
                    d) 300 Holly Rock St., Farmington, MO;
                    e) 763 6th St., Park Hills, MO;
                    f) 925 Union Place, Herculaneum, MO;
                    g) 609 N. Truman Blvd., Festus, MO;
                    h) 7540 Lynn Ave, University City, MO

              3.    That in compliance with Plaintiff’s requests as
        aforesaid, Defendant provided said services, labor, maintenance
        and repair to Plaintiffs.

              4.    That the reasonable and full value of the benefit and
        services rendered to Plaintiffs by Defendant as aforesaid is
        $22,760.00.

  (Williams’ Counter-Petition, Count I, Sunil and Nilma Chand v. Timothy

  Williams, No. 18SF-AC01667, St. Francis County, Missouri Circuit Court, Ex. A

  hereto).

        Williams testified that the labor included building a deck, using a

  chainsaw, painting, cleaning, building a brick retaining wall, replacing drywall,

  and tearing out shingles. (Transcript in Chand v. Williams, pp. 130-136, Ex. B).


                                      Page 4 of 21
Case 3:15-cv-00867-SMY-RJD Document 82 Filed 07/20/20 Page 5 of 21 Page ID #1709




  All of this work took place prior to Williams’ testimony to this Court in which

  he said he could not mow his own lawn or carry a large box. Williams kept a

  log book purporting to document his work. He claims to have mowed over 55

  yards for Chand and spent over 128 hours doing so prior to and in the

  months following his testimony in the trial of this case. (Ex. A from Chand v.

  Williams (Ex. C hereto) and Transcript, pp. 203-04). It is hard to imagine more

  brazen lying.

              2.    Chand’s Financial Interest in the Outcome of the Trial in this
              Case.

        This is what Sunil Chand told this Court about the nature of his

  relationship with Williams:

        Q. How do you know him?

        A. As a patient.

  (Tr. p. 92). It seemed like completely believable and innocuous testimony at the

  time, and it was utterly inaccurate and deceptive. And no one, not undersigned

  counsel, nor surely the Court, would have any reason to question the

  testimony at the time. Doctors treat patients and there was no reason to

  suspect anything different between Chand and Williams. But as was laid bare

  in the Missouri state court litigation, the relationship was considerably more

  complicated than merely that of doctor and patient, involving one-time

  friendship, a landlord/tenant relationship, physical labor by Williams for

  Chand, and an expectation by Chand to benefit financially from the outcome of

  this lawsuit.



                                      Page 5 of 21
Case 3:15-cv-00867-SMY-RJD Document 82 Filed 07/20/20 Page 6 of 21 Page ID #1710




        Williams moved into Chand’s property, located at 503 Emmerson

  Avenue, in Park Hills, MO, on May 11, 2016. (Tr., Chand v. Williams, p. 126).

  On May 16, Williams signed a lease in which he agreed to pay rent in the

  amount of $585 per month to Chand. (Ex. 1 From Chand v. Williams, Ex. D

  hereto).

        In August, 2016, Chand and Williams made an agreement whereby

  Williams would purchase the Emmerson Avenue property from proceeds from

  this lawsuit. (Ex. X from Chand v. Williams (Ex. E hereto) and Tr. 112).

  According to Williams, Chand demanded that the agreement be put in writing.

  (Id. p. 117). As a consequence, Chand acquired a financial interest in the

  outcome of this litigation (Chand v. Williams Tr. p. 43). Williams testified that

  once the agreement was in place, Chand really wanted him to get the money

  and “would not shut up about it. He wanted that 70,000.” (Id. p. 119). Once the

  judgment was entered in this case, and Williams received the net amount due

  him, Williams said Chand was “chomping at the bit” and “was wanting a big

  chunk of my money that I received, and he wanted me to buy pretty much all

  the dilapidated houses that they owned . . . [.]” (Id. p. 190).

        In addition, Williams claimed that he owed no rent to Chand because

  they agreed that in lieu of rent, Williams would perform physical labor.

  Williams testified that when he moved into the Emmerson property it had

  “major problems” (Tr. 115) that Williams addressed by taking four loads of

  trash to the dump, replacing the floor, painting, replacing ceiling fans, and




                                       Page 6 of 21
Case 3:15-cv-00867-SMY-RJD Document 82 Filed 07/20/20 Page 7 of 21 Page ID #1711




  putting in a new refrigerator and stove. (Id p. 116). He also built a patio with

  400 bricks. (Id. p. 153).

        In addition to the Emmerson property, Williams says he performed

  physical labor at seven other properties. Williams said the work was performed

  in lieu of rent. It included fixing potholes by shoveling gravel, building a deck,

  fixing a brick retaining wall, replacing drywall, and tearing out wood.

               3. Williams provided false information about his address.

        When Williams answered interrogatories for this case in February, 2015,

  he stated he lived at an address in Farmington, Mo. (Defendant’s Ex. 1 from

  the trial of this case). On the eve of trial, in February, 2017, he provided

  supplemental answers that continued to show him living at the address in

  Farmington, Missouri. (Ex. F hereto, p. 2-3). According to the testimony and

  exhibits in the Chand v. Williams lawsuit, this answer was false.

               4. Williams provided false information about his rent.

        CCM propounded an interrogatory to Williams regarding his monthly

  expenses, in order to determine the appropriate daily rate of maintenance.

  Williams stated, under oath, that he paid rent in the amount of $680 per

  month. He provided this answer in his initial answers in February, 2015, and

  his supplemental answers in February, 2017. According to testimony in Chand

  v. Williams, Williams stopped paying any rent sometime in the summer of

  2016. (Chand v. Williams Tr. p. 112). During the course of Williams’ treatment,

  and until he reached maximum cure, CCM made $26,327.99 in maintenance




                                       Page 7 of 21
Case 3:15-cv-00867-SMY-RJD Document 82 Filed 07/20/20 Page 8 of 21 Page ID #1712




  payments based in part on Williams’ representations concerning rent

  (Defendant’s Trial Ex. 44).

               5.    Williams provided false information about his post-
               accident work.

        CCM also sought information about Williams’ post-accident work. In his

  initial interrogatory answers in 2015, and his supplemental answers on the eve

  of trial, Williams said he had not worked because he had not been released:

        15. Describe all positions of employment or self-employment you have held after
        your alleged injury referred to in your Complaint, including the name and address
        of each employer, the beginning and ending dates of each employment, your job
        title, your duties, your wage or salary, the name of your immediate superior, and
        the reason for the termination of each such employment.

        ANSWER: I have not been employed since the date of my injury. Dr. Gornet has
        not released me to return to work at this time.

  (Defendant’s Trial Ex. 1, and Ex. F hereto).

        Plaintiff will no doubt quibble with the notion that his work for Chand

  constituted “employment.” But he also told this Court that following his

  accident while working for CCM in 2014, he did not “work.” (Tr. p. 268).

  Regardless of how Williams’ activities are characterized, according to his

  testimony in the Chand v. Williams case, Williams performed extensive labor for

  Chand in exchange for something of monetary value, i.e. a place to live. He

  should have disclosed this information in his interrogatory answers and his

  failure to do so is consistent with a pattern of deceit by Williams that prevented

  CCM, and the Court, to learn about his financial relationship with Chand and

  the substantial physical labor he was performing. And his denial to this Court

  regarding having worked was misleading at best.


                                           Page 8 of 21
Case 3:15-cv-00867-SMY-RJD Document 82 Filed 07/20/20 Page 9 of 21 Page ID #1713




                       6.   Williams claimed yet another back injury and threated to sue
                       Chand over it.

             According to documents and testimony in Chand v Williams, Williams

  claims to have sustained another work-related back injury in February, 2018

  while doing work for Chand.1

             "To Dr. -- Tim to Dr. Chand: Above all, I thought we were good
             friends. It really hurts my feelings that not only were you trying to
             take advantage of me financially, but you also have ignored me in
             the fact that I hurt my back in February when we were working on
             that building in Festus. I've been telling you over and over that I'm
             in a lot of pain since I fell up there and you told me over a
             week ago to get an X-ray, but every place I went said I had to have
             a doctor's order. So I waited and waited to hear from you. You have
             proven that you could care less if I'm hurt or not. I'm going to call
             the surgeon that did my back and see what to do. It
             really makes me mad that I told you over and over and you can't
             deny while I worked that I had a restriction on my back and could
             not lift over 20 pounds and was not supposed to bend repeatedly
             and so on. But yet, you kept putting me in harm's way
             and pushing me to work harder. When I fell that day, you or your
             wife didn't even ask if I was okay. Unfortunately, if there is any
             damage to the disk in my back you will be held accountable, I can
             tell you that. And with that being said, from here on out do not
             contact me from this day forward. If you have questions, you can
             call my attorneys. One more thing I want to get off my chest. I
             worked my ass out for you for about a year, one a and a half years,
             yardwork, painting, your flea market, cleaned out storage units,
             fixed lights, buffed floors, et cetera, not to mention was a drug
             counselor, sometimes had to walk and catch a ride to work, all this
             and you did not even pay me. Thank God there are laws protecting
             me from people like you and your wife. I have never met more
             dishonest, cheating people in my life. And with ending,
             I am not going to allow you to rip my mother off that car. Sorry,
             she's not going to pay you eight times what you paid for it. The car
             is parked at 503 Emerson, keys and title inside. My lawyer -- I
             don't know who that is -- told me to take pictures of everything so
             you can't try to pull something. I'm going to say this one more time
             so it sinks in. Do not -- do not have anybody from your office
             contact me from now on."


  1
      This is the fifth occasion in which Williams has filed or threatened to file a claim for a work-related back injury.

                                                          Page 9 of 21
Case 3:15-cv-00867-SMY-RJD Document 82 Filed 07/20/20 Page 10 of 21 Page ID #1714




   (Chand v. Williams Tr., pp. 192-193).

                7. Williams’ False Testimony Was Material.

          In its show cause order (Doc. 79), this Court noted that it credited the

   testimony of Williams and Chand, and after doing so awarded damages

   including for past and future pain and suffering and unpaid medical bills. After

   assessing the evidence presented at trial, the Court awarded $300,000 for past

   pain and suffering, and $200,000 for future pain and suffering. The Court also

   awarded lost future wages of $298,582, and future fringe benefits of $131,167.

   The total award was $1,282,270.37. (Doc. 74, pp. 25-26). The court specifically

   noted Williams’ testimony about his post-accident physical limitations (Id. at

   16).

          Williams’ trial testimony concerning his physical limitations was directly

   material to the items of damages discussed above. And there is no doubt that

   Williams’ testimony was tainted by fraud. Either he was exaggerating his

   limitations to this Court, or he was exaggerating his abilities to the St. Francois

   County, Missouri Circuit Court. The testimony provided in the two venues is

   irreconcilable. Apart from the fact that the proceedings in St. Francois County

   demonstrate that Williams is anything but a credible witness, it is hard to

   fathom that had this Court known Williams was mowing lawns, hanging

   drywall, building brick patios and decks, etc., and doing so as part of an

   arrangement to obtain rent-free housing, the damage awards set forth above

   would be what they were.




                                       Page 10 of 21
Case 3:15-cv-00867-SMY-RJD Document 82 Filed 07/20/20 Page 11 of 21 Page ID #1715




                8. Chand’s Financial Interest Was Material.

         Sunil Chand presented critical evidence for Williams, under the guise

   that he was simply a treating doctor, to support the notion that Williams was

   not impaired by Suboxone at the time of his accident (thus negating

   contributory fault on the part of Williams) (Tr. 109-111; 115); and that because

   of pain, Williams would be required to take Suboxone for the rest of his life (Tr.

   147-48). Williams seems to have appreciated how important Chand was. He

   told the St. Francois County Circuit Court that Chand testified in this lawsuit

   that “the medicine that I was taking at the time would not have . . . played into

   that accident . . . [.]” (Chand v. Williams, Tr. 111).

         In assessing liability, this Court noted “Nor is there any indication that

   Williams was impaired in performing his duties by his use of Suboxone.” (Doc

   74, p. 20). It appears this conclusion was affected by the Court’s decision to

   credit Chand’s testimony, and it is also apparent that Chand’s testimony

   regarding plaintiff’s pain and the need to treat it with life-long medication was

   material to the Court’s determinations regarding pain and suffering.

                9. Williams’ False or Misleading Discovery Responses and Other
                Actions were Material.

         Plaintiff provided false interrogatory answers regarding his address and

   the amount of rent he was paying. Although this information was not presented

   to the Court to affect the outcome at trial, plaintiff’s false answers were part of

   a pattern of deception that prevented CCM and the Court from learning about

   his real estate connections with Chand. And had that connection become

   known, then CCM would have learned about the extensive physical labor
                                        Page 11 of 21
Case 3:15-cv-00867-SMY-RJD Document 82 Filed 07/20/20 Page 12 of 21 Page ID #1716




   Williams was performing for Chand, work that was completely at odds with the

   false picture Williams presented to this Court. And Williams claimed in

   interrogatory answers and in testimony that he did not work following his

   accident. Yet he told the Court in St. Francois County, Missouri, through

   testimony and documents, that he performed substantial amounts of physical

   labor for Chand.

         C.    Applicable Law

         The ability to address and remedy a fraud perpetrated on the court is an

   historic equitable power that this Court possesses in order to maintain judicial

   integrity and correct fraudulent proceedings as justice demands. The Supreme

   Court addressed the doctrine in the seminal case Hazel-Atlas Glass Co. v.

   Hartford-Empire Co., 322 U.S. 238 (1944). In Hazel-Atlas, the defendant ghost-

   wrote an article beneficial to its application for a patent, received a patent from

   the Patent Office, and later used the article in a patent infringement case

   against the plaintiff. Id. at 240-41. After the ghost-writing scheme was

   uncovered nearly ten years later, the plaintiff asked the court to set aside the

   original judgment against it. Id. at 239. The Supreme Court recognized that, in

   most instances, cases would not be vacated because of “the belief that . . .

   society is best served by putting an end to litigation after a case has been tried

   and judgment entered.” Id. at 244. However, the Court held in that instance

   the fraud “demand[ed] the exercise of the historic power of equity to set aside

   fraudulently begotten judgments” because the defendant had a “deliberately




                                       Page 12 of 21
Case 3:15-cv-00867-SMY-RJD Document 82 Filed 07/20/20 Page 13 of 21 Page ID #1717




   planned and carefully executed scheme to defraud not only the Patent Office

   but the Circuit Court of Appeals.” Id. at 245.

         Current Seventh Circuit jurisprudence holds that “’[f]raud on the court’ .

   . . consists of acts that ‘defile the court.’” In re Golf 255, Inc., 652 F.3d 806, 809

   (7th Cir. 2011) (citing, inter alia, Drobny v. Commissioner, 113 F.3d 670, 677–

   78 (7th Cir.1997). The Seventh Circuit outlines two species of ‘fraud on the

   court’: (1) “fraud which does, or attempts to, defile the court itself,” or, (2)

   “fraud perpetrated by officers of the court [i.e., lawyers] so that the judicial

   machinery can not perform in the usual manner its impartial task of adjudging

   cases.’” Golf 255 at 809 (quoting Kenner v. Commissioner, 387 F.2d 689, 691

   (7th Cir.1968). A key characteristic distinguishing fraud on the court under

   Rule 60(d)(3) from more general fraud that can be remedied under Rule 60(b) is

   that fraud on the court “ordinarily couldn’t be discovered, despite diligent

   inquiry, within a year, and in some cases within many years – cases in which

   there are no grounds for suspicion and the fraud comes to light

   serendipitously.” Id. at 809.

         In general, fraud on the court is conduct that rises “to the level of an

   ‘unconscionable plan or scheme . . . designed to improperly influence the court

   in its decision.” Kenner, 387 F.2d 689, 691 (7th Cir. 1968). Lastly, because

   Rule 60(d)(3) is used to amend or vacate judgments sometimes years after they

   were entered, the party wishing to show fraud on the court has to demonstrate

   it by “clear and convincing evidence.” Wickens v. Shell Oil Co., 620 F.3d 747,

   759 (7th Cir. 2010).


                                        Page 13 of 21
Case 3:15-cv-00867-SMY-RJD Document 82 Filed 07/20/20 Page 14 of 21 Page ID #1718




         Fraud that implicates the judicial machinery of multiple courts may also

   rise to the level of fraud on the court. See Wildcat Enterprises, LLC v. Weber,

   322 F.R.D. 306 (N.D. Ill. 2017). For example, in Wildcat Enterprises, the U.S.

   District Court for the Northern District of Illinois vacated a judgment pursuant

   to Rule 60(d)(3). Id. at 311-12. The party opposing vacatur were debtors

   pursuant to a consent judgment. Id. at 307. Subsequent to the consent

   judgment, and unknown to the court, the debtors instructed their respective

   spouses to form an LLC, Wildcat Enterprises, and purchase the judgment from

   the original plaintiff. Id. The debtors then transferred assets to Wildcat in

   apparent satisfaction of the judgment. Id. The court described the scheme as

   the `debtors “merely giving with one hand and receiving with the other.” Id. at

   310. Moreover, Wildcat intervened in separate state court actions against the

   debtors and “persuaded the state courts that its claims to the [debtors’] assets

   were superior” to other creditors’. Id. at 307. In holding these actions

   constituted a fraud on the court, the Northern District of Illinois reasoned (1)

   the fraud could not have reasonably been determined at the time the order was

   entered because based on the debtors and Wildcat’s representations, there was

   no reason to suspect that they were in collusion; (2) the scheme involved a

   subversion of the judicial process itself because the parties “did not merely

   deceive this court, they went on to . . . deceive other courts into holding that

   Wildcat had a superior interest in the judgment.” Id. at 311.




                                       Page 14 of 21
Case 3:15-cv-00867-SMY-RJD Document 82 Filed 07/20/20 Page 15 of 21 Page ID #1719




         D.    Discussion

         The facts in this case establish a fraud on this Court. The fraud arises

   not simply by virtue of Williams’ false testimony, brazen as it was. It arises also

   because Williams engaged the machinery of two courts to benefit from perjured

   testimony. In this Court, he told a story about significant limitations impacting

   his daily activities. He could only do light household repairs. Mowing a lawn

   was too much. He couldn’t carry a box, and hanging drywall was out of the

   question. Of course, this was a personal injury lawsuit in which Williams

   expected his story about diminished physical activities would translate to a

   large judgment.

         But the tables turned when Sunil Chand sued Williams. In that case, to

   defeat a judgment for back rent, Williams claimed no rent was owed because he

   had an arrangement to perform physical labor in exchange for housing. He

   produced a logbook purporting to document, and provided extensive testimony

   about, the physically demanding work he did for Chand. And it was exactly the

   kind of work Williams told this Court he could not do: mowing, hanging

   drywall, moving heavy objects. He built decks and brick retaining walls for

   good measure. Although it is unclear which version of Williams’ physical

   abilities is true, one thing is clear: Williams has no regard whatsoever for the

   oath he took upon assuming the witness stand.

         Chand, meanwhile, was a key witness in this case. He painted a

   sympathetic picture of a plaintiff who had turned his life around after opioid

   addiction, a plaintiff whose life will be so impacted by pain that Chand said he


                                       Page 15 of 21
Case 3:15-cv-00867-SMY-RJD Document 82 Filed 07/20/20 Page 16 of 21 Page ID #1720




   required a life-long prescription for a drug that mimics the effects of opioids.

   Yet, if Williams is to be believed, at the same time Chand was prescribing

   medication for a painful back condition, he was assigning Williams to perform

   manual labor associated with rehabbing rental properties. The contradictions

   would be comical were it not for the fact that they were presented to different

   courts in formal proceedings designed to arrive at just outcomes.

          The most troubling part of this case is that Chand was operating under a

   scheme to profit off of these proceedings. He freely admitted in the St. Francois

   County Circuit Court that he had a financial interest in the case because he

   expected to sell one of his properties to Williams for an agreed sum, if Williams

   was successful in getting a money judgment in this Court. And if Williams is to

   be believed, Chand had designs on taking virtually all of the money Williams

   recovered.

          This conduct is off the rails. This is not simply a case in which a witness

   was paid for testimony. It is a case in which the witness’s financial reward was

   contingent on a favorable outcome for the party on whose behalf the witness

   was testifying.2 The normal expectations around paying expert witnesses for

   testimony are reflected in the rules. Professionals who render opinions for

   parties in litigation are normally compensated for their services, and are

   required to disclose the compensation automatically under Rule 26(a)(2)(B)(vi).

   But normally this involves compensation tied to an hourly rate. We do not


   2
    The conduct is in violation of the A.M.A. Code of Ethics, Opinion 9.7.1. “Physicians must not
   accept compensation that is contingent on the outcome of litigation.” ( https://www.ama-
   assn.org/delivering-care/ethics/medical-testimony).

                                            Page 16 of 21
Case 3:15-cv-00867-SMY-RJD Document 82 Filed 07/20/20 Page 17 of 21 Page ID #1721




   expect that treating physicians are providing testimony for which they will be

   paid only if their patient wins. Testimony arising from such an arrangement is

   so inherently tainted that no one would ever expect such an arrangement to

   exist in the first place.

         Finally, it is worth noting that part of CCM’s defense to this lawsuit was

   built around the notion that Williams was a serial back injury claimant, having

   previously filed a Jones Act lawsuit, two workers compensation claims, and a

   Social Security Disability Application, all based on allegations that Williams

   had significant back injuries. CCM presented testimony from treating doctors

   Gornet and Mall showing that Williams falsely denied the prior back injuries. It

   presented testimony from Sherwin Wayne, MD, who, based on comparing pre

   and post -accident imaging studies, concluded there was no material change to

   the structures of Williams’ lumbar a result of William’s alleged accident at

   CCM. And CCM presented text messages sent by Williams to CCM that showed

   Williams was threatening a lawsuit and had already hired a lawyer within two

   days of his alleged accident. (Tr. 313-315; Ex. 5)

         I took you for a stand up guy i was wrong u left me hangin all
         hurtin man. Sorry i got hurt so much but i did and i was on your
         boat. . .. other than call a marine lawyer i don’t know what else to
         do on my end.

   (Ex. 5).

         As a result of the Chand v. Williams lawsuit, we see that the pattern is

   repeating itself:

         Tim to Dr. Chand: Above all, I thought we were good friends. It
         really hurts my feelings that not only were you trying to take
         advantage of me financially, but you also have ignored me in the
                                       Page 17 of 21
Case 3:15-cv-00867-SMY-RJD Document 82 Filed 07/20/20 Page 18 of 21 Page ID #1722




         fact that I hurt my back in February when we were working on that
         building in Festus. I've been telling you over and over that I'm in a
         lot of pain since I fell up there . . .. Unfortunately, if there is any
         damage to the disk in my back you will be held accountable, I can
         tell you that. And with that being said, from here on out do not
         contact me from this day forward. If you have questions, you can
         call my attorneys.

   (Chand v. Williams Tr. pp. 192-193).

         It is almost as if Williams has a template he uses to set up back injury

   claims. He says he falls at work, hurts his back, he texts/emails his employer

   that he is hurting really bad, the employer isn’t doing what it/he should,

   Williams trusted the employer but was wrong to do so, and the employer has

   left him no choice to but pursue legal action. CCM submits that the Court

   should use the tools afforded by Rule 60(d)(3) to interrupt this pattern of

   conduct by Williams.

         E.    Remedies

         As the Court is aware, the judgment entered in this case was satisfied in

   May, 2019 (Doc. 78). Vacating the judgment, as the Court is authorized to and

   should do under Rule 60(d)(3), will not have any immediate monetary impact,

   because the funds are already in the hands of Williams and his attorneys, and

   possibly others.

         Beyond vacating the judgment, the Court has broad equitable powers to

   remedy the fraud that has been perpetrated.

         The power to unearth such a fraud is the power to unearth it
         effectively. Accordingly, a federal court may bring before it by
         appropriate means all those who may be affected by the outcome of
         its investigation. . .. [I]f the court finds after a proper hearing that
         fraud has been practiced upon it, or that the very temple of justice


                                       Page 18 of 21
Case 3:15-cv-00867-SMY-RJD Document 82 Filed 07/20/20 Page 19 of 21 Page ID #1723




         has been defiled, the entire cost of the proceedings could justly be
         assessed against the guilty parties.

   Universal Oil Products co. v. Root Refining Co., 66 S.Ct. 1176, 1179 (1946). The

   assessment of the cost of the proceedings includes attorney’s fees. Id.

         Perhaps the most useful equitable tool that the Court can employ under

   the circumstances here is to impose a constructive trust on any proceeds from

   the judgment. In Chevron Corporation v. Donziger, 974 F.Supp. 2d 362 (S.D.

   N.Y. 2014), in which the court set aside a judgment obtained by fraud, the

   court imposed a constructive trust on proceeds stemming from the judgment.

   Id. at 640-41. The court cited Judge, later Justice, Cardozo who wrote:

         When property has been acquired in such circumstances that the
         holder of the legal title may not in good conscience retain the
         beneficial interest equity converts him into a trustee. Moore v.
         Crawford, 130 U. S. 122, 128, 9 Sup. Ct. 447, 32 L. Ed. 878;
         Pomeroy, Eq. Jur. § 1053.

   Id. quoting Beatty v. Guggenheim Exploration Co., 122 N.E. 378 (N.Y. Ct. App.

   1919). The court imposed a constructive trust on a contingency fee of an

   attorney who orchestrated a fraud on the court, and also on parties who did

   not participate in the fraud but received payments or property as a result of the

   judgment. Id. at 641.

         A constructive trust is simply a means to prevent unjust enrichment. In

   re Estate of Feinberg, 2014 IL App (1st) 112219, appeal denied, 8 N.E.3d 1048

   (2014).

         In order to impose a constructive trust, it is sufficient that a party
         has received money properly belonging to another under
         circumstances that, in equity, the party ought not be allowed to
         retain. Suttles v. Vogel, 126 Ill.2d 186, 193, 127 Ill.Dec. 819, 533


                                       Page 19 of 21
Case 3:15-cv-00867-SMY-RJD Document 82 Filed 07/20/20 Page 20 of 21 Page ID #1724




         N.E.2d 901, 904 (1988). It is well established that “[w]hen a
         person's property has been wrongfully appropriated and converted
         into a different form, ‘equity impresses a constructive trust upon
         the new form or species of property, not only while it is in the
         hands of the original wrong-doer, but as long as it can be followed
         and identified in whosesoever hands it may come, except those of a
         bona fide purchaser for value.’ ” Sadacca v. Monhart, 128 Ill.App.3d
         250, 256, 83 Ill.Dec. 463, 470 N.E.2d 589, 593–94 (1984), quoting
         4 J. Pomeroy, Equity Jurisprudence § 1051, at 113 (5th ed.1941).
         “[A] constructive trust may be imposed even though the person
         wrongfully receiving the benefit is innocent of collusion [citation].
         By accepting the property, he adopts the means by which it was
         procured.” Smithberg v. Illinois Municipal Retirement Fund, 192
         Ill.2d 291, 300, 248 Ill.Dec. 909, 735 N.E.2d 560, 566 (2000).

   Jackson v. Callan Publishing Co., 356 Ill.App.3d 326, 334 (1st Dist. 2005).

         F.    Conclusion

         For the reasons herein stated, the Court should vacate the judgment

   (Doc. 75) entered herein for fraud upon the Court. Using its equitable powers to

   remedy the fraud, the Court should impose a constructive trust on all proceeds

   of the judgment in the hands of all persons holding said proceeds including the

   plaintiff, Timothy Williams, and his attorneys, and the Court should direct said

   parties to hold said proceeds in trust for Central Contracting & Marine, Inc. In

   addition, the Court should permit discovery to permit CCM to trace the

   proceeds of the judgment, to determine what proceeds remain, whether any

   other persons are holding said proceeds, and whether there has been any effort

   to engage in any fraudulent conveyance of any of said proceeds. Finally, the

   Court should award CCM all of its attorney’s fees incurred in defending this

   motion and the underlying litigation.

         Dated July 20, 2020.



                                      Page 20 of 21
Case 3:15-cv-00867-SMY-RJD Document 82 Filed 07/20/20 Page 21 of 21 Page ID #1725




                                     Respectfully submitted,

                                     GOLDSTEIN and PRICE, L.C.
                                     and Douglas E. Gossow (06200738)
                                     and Giles B. Howard (6319251)


                                     By:     /s Douglas E. Gossow

                                     One Memorial Drive, Suite 1000
                                     St. Louis, MO 63102-2449
                                     Telephone: (314) 516-1700
                                     Facsimile: (314) 421-2832
                                     doug@gp-law.com
                                     giles@gp-law.com
                                     ATTORNEYS FOR DEFENDANT
                                     CENTRAL CONTRACTING & MARINE,
                                     INC.




                                   Page 21 of 21
